Crew III, J.
Appeal from an order of the Family Court of Broome County (Ray, J.), entered September 16, 1993, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate Michael CC. an abused and neglected child.
Petitioner commenced this proceeding against, among others, respondent Roy DD. (hereinafter respondent) alleging that he had sexually abused and neglected Michael CC. During the course of the fact-finding hearing, respondent admitted certain allegations contained in the petition and consented to entry of a dispositional order in this matter. Respondent now appeals contending that he is not a person legally responsible for Michael’s care within the meaning of Family Court Act § 1012 (a) and (g).
Inasmuch as no appeal lies from an order entered upon consent (see, e.g., Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652; Bahr v Bahr, 105 AD2d 725; Tongue v Tongue, 97 AD2d 638, affd 61 NY2d 809), this appeal must be dismissed. Moreover, were we to address the merits, we would find that the petition set forth sufficient factual allegations to survive a motion to dismiss and, further, that the admissions made by respondent at the fact-finding hearing established both that he was a person legally responsible for Michael’s care and that he indeed sexually abused and neglected the child.
Mercure, J. P., White, Casey and Spain, JJ., concur. Ordered that the appeal is dismissed, without costs.